



Exhibit 10.14


Execution Copy


AMENDED AND RESTATED GUARANTY (TRANCHE 1)
THIS AMENDED AND RESTATED GUARANTY (TRANCHE 1) dated as of April 28, 2016 and
effective as of the Amendment Closing Date (this “Guaranty”), is between SPRINT
CORPORATION, a Delaware corporation (“Guarantor”) and MOBILE LEASING SOLUTIONS,
LLC, a Delaware limited liability company, acting for itself and on behalf of
Series 1 thereof (“Guaranty Beneficiary”).


WHEREAS, Guarantor and Mobile Leasing Solutions are parties to the Guaranty,
dated as of November 19, 2015 and effective as of the Lease Closing Date (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Original Guaranty”);
WHEREAS, it is the intent of the parties hereto that this Guaranty amend and
restate in its entirety the Original Guaranty;
WHEREAS, pursuant to that certain Amended and Restated First Step Transfer
Agreement (Tranche 1) dated as of the date hereof and effective as of the
Amendment Closing Date (as amended, supplemented or otherwise modified from time
to time, the “First Step Transfer Agreement”), among the Originators, as
transferors, and the Lessees, as transferees, and Servicer, on the Lease Closing
Date the Originators contributed and from time to time the Originators will
contribute Devices and related Customer Leases to the Lessees as further
described in the First Step Transfer Agreement;


WHEREAS, pursuant to that certain Amended and Restated Second Step Transfer
Agreement (Tranche 1) dated as of the date hereof and effective as of the
Amendment Closing Date (as amended, supplemented or otherwise modified from time
to time, the “Second Step Transfer Agreement”), among the Lessees, as sellers,
and Guaranty Beneficiary, as buyer, (i) on the Lease Closing Date the Lessees
sold and from time to time the Lessees will sell Devices and the Customer
Lease-End Rights and Obligations (as defined in the Second Step Transfer
Agreement) under the related Customer Leases to Guaranty Beneficiary as further
described in the Second Step Transfer Agreement and (ii) the Guaranty
Beneficiary has agreed to pay to the Lessees the Purchase Price (as defined in
the Second Step Transfer Agreement), all as further described in the Second Step
Transfer Agreement;
 
WHEREAS, pursuant to that certain Amended and Restated Master Lease Agreement
(Tranche 1), dated as of the date hereof and effective as of the Amendment
Closing Date (as amended, supplemented or otherwise modified from time to time,
the “Master Lease Agreement”; capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Master Lease
Agreement), by and among the Lessees, Servicer, Guaranty Beneficiary and
Collateral Agent, as supplemented by each Device Lease Schedule (the Master
Lease Agreement, together with each Device Lease Schedule agreed as of the Lease
Closing Date by the Lessees and Performance Beneficiary and, if applicable,
amended pursuant to Section 2.14 of the Master Lease Agreement, collectively,
the “Device Leases” and, each, a







--------------------------------------------------------------------------------





“Device Lease”), on the Lease Closing Date Guaranty Beneficiary commenced
leasing the Lease Closing Date Devices to the relevant Lessee;


WHEREAS, pursuant to that certain Amended and Restated Servicing Agreement
(Tranche 1), dated as of the date hereof and effective as of the Amendment
Closing Date (as amended, supplemented or otherwise modified from time to time,
the “Servicing Agreement”), by and among the Lessees, Servicer, Guaranty
Beneficiary and Collateral Agent, Servicer will service the Devices and related
Customer Leases for Lessees and Guaranty Beneficiary as further described in the
Servicing Agreement;


WHEREAS, the Parties intend that the Transaction Documents create a financing
for all U.S. federal, state and local income tax purposes, and thus specifically
that (i) the Cash Purchase Price paid under the Second Step Transfer Agreement
at closing be treated for such purposes as amounts loaned by Guaranty
Beneficiary for which the Devices provide security and (ii) Rental Payments
payable to Guaranty Beneficiary under the Device Leases be treated for such
purposes as payments on such indebtedness owed to Guaranty Beneficiary;
WHEREAS, Guarantor is the direct or indirect parent of each of the Lessees and
will receive substantial direct and indirect benefits from the sale and
leaseback arrangements contemplated by the First Step Transfer Agreement, the
Second Step Transfer Agreement, the Device Leases and the other Sprint
Transaction Documents; and
WHEREAS, it is a condition precedent to Guaranty Beneficiary entering into the
Omnibus Consent that Guarantor shall have executed and delivered this Guaranty.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


Section 1.    Guaranty. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, for the benefit of Guaranty Beneficiary, the due and
punctual payment by the Lessees of (i) the Rental Payments to the extent
constituting a Rent Payment Shortfall (as defined in the Second Step Transfer
Agreement), if any, due and payable under each Device Lease, and (ii) any Device
Lease Early Termination Amount or Present Value Device Lease Amount due and
payable under the Master Lease Agreement and provided further that in no event
shall Guarantor’s aggregate liability under this Guaranty under clauses (i) and
(ii) above exceed an amount equal to 20% of the Cash Purchase Price
(collectively, as limited, the “Guaranteed Obligations”), in each case,
irrespective of: (a) the validity, binding effect, legality, subordination,
disaffirmance, enforceability or amendment, restatement, modification or
supplement of, or waiver of compliance with, the Master Lease Agreement, the
Device Leases, any other Transaction Document or any documents related hereto or
thereto, (b) any change in the existence, formation or ownership of, or the
bankruptcy or insolvency of, any Lessee or any other Sprint Party, (c) any
extension, renewal, settlement, compromise, exchange, waiver or release in
respect of any Guaranteed Obligation (or any collateral security therefor,
including the property sold, contributed (or purportedly sold or contributed) or
otherwise pledged or














2





--------------------------------------------------------------------------------





transferred by any Originator under the First Step Transfer Agreement or by any
Lessee under the Second Step Transfer Agreement) or by any party to this
Guaranty, the Device Leases, any other Transaction Document or any related
documents, (d) the existence of any claim, set-off, counterclaim or other right
that Guarantor or any other Person may have against any Lessee or any other
Person, (e) any impossibility or impracticability of performance, illegality,
force majeure, act of Governmental Authority or other circumstance that might
otherwise constitute a legal or equitable discharge or defense available to, or
provide a discharge of, Guarantor, (f) any Law affecting any term of any of the
Guaranteed Obligations, the Device Leases or any other Transaction Document or
any rights of Guaranty Beneficiary with respect thereto or otherwise, (g) the
failure by Guaranty Beneficiary to take any steps to perfect and maintain
perfected its interest in any collateral security or (h) any failure to obtain
any authorization or approval from, or other action by, or to make any
notification to or filing with, any Governmental Authority required in
connection with the performance of the Guaranteed Obligations or otherwise. This
Guaranty is a guaranty of payment and not merely of collection.


Without limiting the generality of the foregoing, Guarantor agrees that if any
Lessee shall fail in any manner whatsoever to pay any of its Guaranteed
Obligations when the same shall be required to be paid under the Device Leases
or the Second Step Transfer Agreement, then Guarantor will itself pay within two
Business Days following demand such Guaranteed Obligations. Guarantor hereby
expressly waives diligence, presentment, demand, protest or notice of any kind
whatsoever, as well as any requirement that Guaranty Beneficiary exhaust any
right to take any action against any Lessee or any other Person (including the
filing of any claims in the event of a receivership or bankruptcy of any Lessee
or any other Person), or with respect to any collateral at any time securing any
of the Guaranteed Obligations, and hereby consents to any and all extensions of
time of the due performance of any or all of the Guaranteed Obligations.
Guarantor hereby irrevocably waives, and agrees that it shall not exercise or
assert, any right to reimbursement from any Lessee or any Originator that it may
acquire by way of subrogation or otherwise. Guarantor also hereby expressly
waives all other defenses it may have as a guarantor or a surety generally or
otherwise based upon suretyship, impairment of collateral or otherwise in
connection with the Guaranteed Obligations, whether in equity or at law.
Notwithstanding anything to the contrary herein, it is expressly acknowledged
that this Guaranty is not a guarantee of the performance by any Customer of its
obligations under its Customer Lease, and there shall be no recourse to
Guarantor for any non-payment or non-performance or delay in payment or
performance of any Customer Lease solely by reason of the bankruptcy, insolvency
or lack of creditworthiness of the related Customer or the uncollectability of
the obligations under such Customer Lease or for any Guaranteed Obligations the
payment of which could otherwise constitute recourse to Guarantor or any Lessee
for uncollectible obligations under Customer Leases, in each case above, except
to the extent that the guarantee of any Rent Payment Shortfall constituting
Guaranteed Obligations indirectly constitutes such recourse.
Section 2.    Confirmation. Guarantor hereby confirms that the transactions
contemplated by the Transaction Documents have been arranged among the Lessees,
the Originators and Guaranty Beneficiary, as applicable, with Guarantor’s full
knowledge and consent and any amendment, restatement, modification or supplement
of, or waiver of














3





--------------------------------------------------------------------------------





compliance with, the Transaction Documents in accordance with the terms thereof
by any of the foregoing shall be deemed to be with Guarantor’s full knowledge
and consent. Guarantor hereby confirms that on the date hereof it owns (directly
or indirectly) 100% of the equity interests of each Lessee. Guarantor agrees to
notify Guaranty Beneficiary in the event that it ceases to own (directly or
indirectly) 100% of the equity interests of any Lessee.


Section 3.    Miscellaneous.


(a)Each of Guarantor and Guaranty Beneficiary agrees that any payments hereunder
will be made to the MLS Collection Account (Tranche 1) on the date when due in
electronically transmitted funds.


(b)No amendment or waiver of any provision of this Guaranty nor consent to any
departure by Guarantor therefrom shall be effective unless the same shall be in
writing and signed by Guaranty Beneficiary and Guarantor. No failure on the part
of Guaranty Beneficiary to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.


(c)This Guaranty shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns. The parties hereto may not assign,
delegate or otherwise transfer any rights or obligations hereunder except as
permitted under Section 11.5 of the Master Lease Agreement, and, in any event,
except as permitted under Section 4(c) of the Performance Support Agreement,
Guarantor shall not assign, delegate or otherwise transfer any of its
obligations or duties hereunder without the prior written consent of Guaranty
Beneficiary. Guarantor expressly acknowledges that all of Guaranty Beneficiary’s
right, title and interest in, to and under this Guaranty shall be assigned as
collateral to the Collateral Agent for the benefit of the Finance Parties, and
Guarantor consents to such assignment. The parties hereto agree that the
Collateral Agent (and any assignee thereof) is an intended third-party
beneficiary of this Guaranty and is entitled to enforce the rights of Guaranty
Beneficiary arising hereunder, including requiring payment of any amounts
required to be paid to Guaranty Beneficiary to be paid directly to the MLS
Collection Account (Tranche 1).


(d)THIS GUARANTY, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF).


(e)EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY, ANY
OTHER TRANSACTION DOCUMENT OR ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR
THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH














4





--------------------------------------------------------------------------------





AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT A JURY.


(f)EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:


(i)IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND ANY OTHER TRANSACTION
DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT
IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.


(ii)TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS GUARANTY.


(g)    Guarantor agrees to do all such things and execute all such documents as
Guaranty Beneficiary may reasonably consider necessary or desirable to give full
effect to this Guaranty and to perfect or preserve the rights and powers of
Guaranty Beneficiary hereunder or with respect hereto.
Section 4.    Termination of Guaranty.


(a)This Guaranty and Guarantor’s obligations hereunder shall remain operative
and continue in full force and effect from the Lease Closing Date until such
time as all the Guaranteed Obligations are duly performed and indefeasibly paid
and satisfied in full, provided that this Guaranty and Guarantor’s obligations
hereunder shall continue to be effective or shall be reinstated, as the case may
be, if at any time payment or other satisfaction of any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
bankruptcy, insolvency or reorganization of any Lessee as though such payment
had not been made or other satisfaction had not occurred. To the fullest extent
permitted by Law, no invalidity, irregularity or unenforceability by reason of
the bankruptcy, insolvency, reorganization or other similar Laws or any other
Law or order of any Governmental Authority


















5





--------------------------------------------------------------------------------





thereof purporting to reduce, amend or otherwise affect the Guaranteed
Obligations shall impair, affect or be a defense to or claim against the
obligations of Guarantor under this Guaranty.


(b)This Guaranty shall survive the insolvency of any Lessee, Guaranty
Beneficiary or any other Person and the commencement of any case or proceeding
by or against any Lessee or any other Person under any bankruptcy, insolvency,
reorganization or other similar Law. No automatic stay under any bankruptcy,
insolvency, reorganization or other similar Law with respect to any Lessee or
any other Person (other than Guarantor to the extent required by applicable law)
shall postpone the obligations of Guarantor under this Guaranty.


Section 5.    Set-off. Guaranty Beneficiary is hereby authorized at any time
during the continuance of a Lease Event of Default (in addition to any other
rights it may have) to setoff, appropriate and apply (without presentment,
demand, protest or other notice, each of which are hereby expressly waived) any
indebtedness held or owing by Guaranty Beneficiary to or for the account of
Guarantor against amounts owing by Guarantor hereunder (even if contingent and
unmatured).


Section 6.    Entire Agreement; Severability; No Party Deemed Drafter. This
Guaranty and the other Transaction Documents constitute the entire agreement of
the parties hereto with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by Law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Guaranteed
Obligations. The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate or limited liability company law, or
any bankruptcy, insolvency, reorganization or other similar Law, if the
obligations of Guarantor hereunder would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by Guarantor or Guaranty Beneficiary, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Guaranty that are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Each of the parties
hereto hereby agrees that no party hereto shall be deemed to be the drafter of
this Guaranty.


Section 7.    Expenses. Guarantor agrees to pay on demand:


(a)    all reasonable and documented out-of-pocket costs and expenses incurred
by Guaranty Beneficiary in connection with any amendment, restatement or
supplement of, or consent or waiver under, this Guaranty, or any enforcement of,
or any actual or reasonably claimed breach of, or claim under, this Guaranty,
including the reasonable fees and expenses of counsel incurred in connection
therewith and all accountants’, attorneys’, auditors’, consultants’














6





--------------------------------------------------------------------------------





and other agents’ fees and expenses incurred in connection with any of the
foregoing or in advising such Persons as to their respective rights and remedies
under this Guaranty; and


(b)    all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution and delivery, and, if applicable,
filing and recording, of this Guaranty, and agrees to indemnify and hold
harmless Guaranty Beneficiary against any liabilities with respect to or
resulting from any delay in paying or omission to pay such Taxes and fees;
provided, however, that so long as no Lease Default or Lease Event of Default
has occurred and remains continuing, Guarantor’s obligation under this Section 7
to pay the reasonable and documented attorneys’ fees and expenses incurred by
Guaranty Beneficiary shall be limited to paying the reasonable and documented
fees and expenses of one law firm selected by Guaranty Beneficiary in its sole
discretion; provided, further, however, that, for the avoidance of doubt, such
limitation shall not apply to any reasonable and documented attorneys’ fees and
expenses incurred by Guaranty Beneficiary during the continuance of a Lease
Default or Lease Event of Default even if such event subsequently ceases to be
continuing.


Section 8.    Addresses for Notices. The provisions of Section 21 (Notices) of
the MLS Intercreditor Agreement shall apply as if fully set forth herein.


Section 9.    Mobile Leasing Solutions as Series LLC. Each Party hereto hereby
acknowledges and agrees that Mobile Leasing Solutions is a series limited
liability company, and that accordingly the obligations and liabilities of
Guaranty Beneficiary hereunder and under the other Transaction Documents are and
will be enforceable against Guaranty Beneficiary solely to the extent of the
assets of Series 1 (whether held by Series 1 directly or held in the name of
Mobile Leasing Solutions on behalf of Series 1) (the “Series 1 Assets”), and not
against any other assets of Mobile Leasing Solutions or against any other Series
of Mobile Leasing Solutions or any assets of any such other Series (whether held
directly by such other Series or by Mobile Leasing Solutions on behalf of such
other Series).


Section 10.    Limited Recourse. Notwithstanding anything to the contrary
contained in this Guaranty or any other Transaction Document, the obligations
and liabilities of Guaranty Beneficiary under each of the Transaction Documents
to which it is a party are solely the obligations and liabilities of Guaranty
Beneficiary and shall be payable solely to the extent of the Series 1 Assets
that are subject to the MLS Security Documents (the “Series 1 Pledged Assets”),
and the proceeds of the realization thereof from whatever means, applied in
accordance with this Guaranty and the other Transaction Documents. If the Series
1 Pledged Assets and the proceeds of the realization thereof from whatever
means, including pursuant to the enforcement of the MLS Security Documents,
applied in accordance with the MLS Intercreditor Agreement and the other
Transaction Documents, are insufficient to discharge in full the obligations and
liabilities of Guaranty Beneficiary under the MLS Intercreditor Agreement and
the other Transaction Documents, the rights of the Sprint Parties to receive any
further amounts in respect of such obligations and liabilities shall be
extinguished and none of the Sprint Parties may take any further action to
recover such amounts. For the avoidance of doubt, no recourse shall be had to
the assets of Mobile Leasing Solutions or the assets of any Series of Mobile
Leasing Solutions














7





--------------------------------------------------------------------------------





other than the Series 1 Pledged Assets to satisfy the obligations and
liabilities of Guaranty Beneficiary under this Guaranty or any other Transaction
Document.


[Signatures Follow]




































































































8





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Guaranty as of the
date first written above.
SPRINT CORPORATION
as Guarantor


 
By: /s/ Janet M. Duncan            
Name: Janet M. Duncan
Title: Vice President and Treasurer




MOBILE LEASING SOLUTIONS, LLC,
a Delaware limited liability company,
acting for itself and on behalf of Series 1 thereof, as Guaranty Beneficiary


By: /s/ Jeff Krisel                        
Name: Jeff Krisel
Title: President, Chief Executive Officer and
Secretary








    







